28 Cal. 3d 86 (1980)
618 P.2d 149
168 Cal. Rptr. 603
THE PEOPLE, Plaintiff and Respondent,
v.
BARRY FLOYD BRAESEKE, Defendant and Appellant.
Docket No. Crim. 21049.
Supreme Court of California.
August 28, 1980.
MEMORANDUM CASE
OPINION
THE COURT.
The Supreme Court of the United States on May 12, 1980, issued its order and judgment that "the judgment of the Supreme Court of California in this cause is vacated, and that this cause is remanded to the Supreme Court of California to consider whether its judgment is based on federal or state constitutional grounds, or both." 446 U.S. 932 [64 L. Ed. 2d 784, 100 S. Ct. 2147].
*87 Pursuant to this mandate we have reexamined our opinion in this case (reported at 25 Cal. 3d 691 [159 Cal. Rptr. 684, 602 P.2d 384]) and certify our judgment is based upon Miranda v. Arizona (1965) 384 U.S. 436 [16 L. Ed. 2d 694, 86 S. Ct. 1602, 10 A.L.R. 3d 974] and the Fifth Amendment to the United States Constitution. Inasmuch as we deem it unnecessary to alter our prior opinion, we reiterate it in its entirety.